DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 7 in the reply filed on 08/17/2022 is acknowledged.
Claims 8-10, 13-15, 17-19, 21-24 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/17/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US 2017/0130187 A1 – hereafter ‘187).
‘187 discloses a microfluidic device that has a channel for flowable material (Abstract) that includes the following limitations for claim 1: 
“A device for patterning an extracellular matrix hydrogel”: ‘187 discloses a device that inserts a flowable material like a hydrogel ([0037]; [0038]; [0039]) that is being interpreted as the device of the instant application.    
“a first layer comprising a patterned surface to define a microchannel”: ‘187 discloses a first layer that include a chamber ([0016]; Fig. 2; [0035]) where this is being interpreted as a patterned surface with a microchannel, since the tissue chamber is being interpreted as a microchannel.  .  
“a second layer comprising a loading channel in fluid communication with one or more loading ports for receiving the extracellular matrix hydrogel”: ‘187 discloses a second layer that includes a gel loading channel ([0042]).  
“wherein the first layer is attached over the second layer with the patterned surface facing the loading channel to define an open chamber with one or more regions having a cross-section area reduced by the patterned surface”: ‘187 discloses that the two layers form the tissue chamber with a reduced cross-section area (Fig. 1; perfusion microvalve) that retains the hydrogel within the chamber ([0042]; [0023]; [0024]).  
“wherein the one or more regions having the reduced cross-sectional area are configured to confine the extracellular matrix hydrogel, thereby forming a perfusable channel in the open chamber”: The valves of ‘187 confine the hydrogel to the chambers.  
For claim 2, ‘187 discloses that the layers are made of PDMS ([0035]).  
For claim 3, ‘187 discloses that the junction is a T-junction (Fig. 1; Fig. 6; [0026]).  
For claim 4, the microvalves of ‘187 are being interpreted as the plurality of structures with the same height and have the same height with the loading channel ([0026]; [0023]; [0042]).  
For claim 5, the perfusable channel of ‘187 has a width of at least 100 m (Fig. 1; [0025]).  
For claim 7, the perfusable channel of ‘187 forms a T-shaped junction (Fig. 1; Fig. 6; [0023]; [0024]; [0025]).  
Therefore, ‘187 meets the limitations of claims 1-5 and 7.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zantl et al. (US 2016/0139110 A1) which discloses a microfluidic channel that is filled with a hydrogel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799